Citation Nr: 0943800	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an initial rating higher than 10 percent prior 
toMarch 9, 2009, and higher than 20 percent from March 9, 
2009 for diabetes mellitus.



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1969. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

The issue of service connection for posttraumatic stress 
disorder was remanded for further review.  Service connection 
was granted by rating action of September 2009.  He was 
notified of that determination and there is no disagreement 
on file.  As such, this is considered a complete grant of 
benefits on the service connection issue.  This letter, 
unlike the supplemental statement of the case, appears to 
have been correctly addressed and not returned.

This issue REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the May 2006 remand, the Board ordered the RO/AMC to issue 
a supplemental statement of the case (SSOC) after re-
adjudicating the Veteran's increased rating claim at issue.  
However, the Board notes that the SSOC was sent to an 
incorrect address and was returned marked "insufficient 
address" (the address did not include the Canadian post 
code).  It appears that right after the information was sent 
the claims file was sent to the Board.  The mail returned to 
the AMC in less than 30 days.  Therefore, the claim must be 
remanded for a reissuance of the SSOC using the correct 
address.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
U.S. Court of Appeals for Veterans Claims vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions in 
a Board remand).   



Accordingly, this issue is REMANDED for the following action.

Reissue the September 16, 2009 SSOC using 
the correct address in Canada, to include 
the city, province and post code.  Allow the 
Veteran 30 days from the date of reissuance 
to submit further evidence or otherwise 
respond to the SSOC.  The case should then 
be returned to the Board in accordance with 
applicable procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


